                Case 1:20-cr-10126-ADB Document 13-2 Filed 03/31/21 Page 1 of 1




---------- Forwarded message ---------
From: Kaiser Permanente <kp-donotreply@wecare.kp.org>
Date: Tue, Mar 30, 2021 at 9:41 PM
Subject: Limited vaccine supply
     <




          Lea este mensaje en español

          We’re glad that eligibility for COVID-19 vaccines will be expanding to people 50 and older starting
          on April 1, and to people 16 and older on April 15.

          We look forward to vaccinating all our members and communities, but for now vaccine supply
          remains limited. We haven’t received enough doses yet to vaccinate everyone who’s eligible. In
          Northern California, Kaiser Permanente has over 900,000 members 50 to 64, and over 2 million
          members 16 to 49, yet we receive 55,000 to 75,000 doses each week.

          After you become eligible, you can search for an available appointment at our COVID vaccine
          website. We also encourage you to sign up on My Turn to find appointments at other community
          vaccine sites. We respectfully ask you not to contact your doctor for an appointment. Your doctor
          can discuss vaccines with you, but can’t schedule an appointment for you.

          Based on supply available, we can only vaccinate people with appointments, and not family
          members or others who accompany them.

          We look forward to receiving enough supply to vaccinate everyone who wants to be vaccinated. In
          the meantime, please continue to prevent spread of COVID-19 by keeping your distance from
          those outside your household, wearing a mask, and washing your hands frequently.

          Your COVID-19 Vaccine Care Team at Kaiser Permanente

          To find answers to frequently asked questions, check availability, and schedule when supply allows:

          Sign into our COVID-19 Vaccine site.
          Sign up at My Turn.


                               Get our My Doctor Online app
                               Join a video visit, receive timely information about your care, manage
                               appointments, and enjoy other convenient features for you and your
                               family — right from our app.
